Citation Nr: 1025367	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of cholecystectomy with history of 
duodenal ulcer.  

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to January 
1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The issue of entitlement to an evaluation in excess of 10 percent 
for the service-connected residuals of cholecystectomy with 
history of duodenal ulcer, is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

At his May 2010 Board hearing, which was prior to promulgation of 
a decision in the appeal, the Veteran indicated that he wished to 
withdraw his appeal as to the issues of entitlement to service 
connection for hepatitis C and entitlement to nonservice-
connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have 
been met for the appeal of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran have 
been met for the appeal of entitlement to nonservice-connected 
pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by an appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In this case, 
the Veteran, through his attorney, has withdrawn his appeal as to 
the issues of (1) entitlement to service connection for hepatitis 
C, and (2) entitlement to nonservice-connected pension.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board does 
not have jurisdiction to review the appeal as to those issues, 
and they are dismissed.


ORDER

The appeal of the claim for service connection for hepatitis C is 
dismissed.

The appeal of the claim for nonservice-connected pension is 
dismissed.


REMAND

The Veteran is seeking an increased evaluation for the service-
connected residuals of cholecystectomy with history of duodenal 
ulcer. 
 
During his May 2010 Board hearing, the Veteran testified that his 
symptoms have worsened considerably since his last examination 
and thus have become more severely disabling.  The Veteran also 
explained that although he previously failed to appear at VA 
examinations scheduled in connection with this claim, he was 
homeless and therefore did not receive notice of the 
examinations.  Presently, he testified, he has permanent housing 
at which he is able to receive mail.  As such, the Board must 
remand this claim to afford the Veteran an opportunity to undergo 
a contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected residuals of 
cholecystectomy with history of duodenal ulcer.  See 38 C.F.R. §§ 
3.326, 3.327 (reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The RO 
should also ensure that the VA examination expresses all medical 
findings in terms conforming to the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran's attorney also indicated during the May 2010 Board 
hearing that the Veteran has been awarded Social Security 
Administration (SSA) disability benefits.  The Veteran did not 
indicate, and the record does not otherwise show, the basis for 
his SSA disability benefits.  As such, the SSA records are 
potentially relevant to the remanded claim and must be obtained.  
See Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the claim is REMANDED for the following action:

1.  After completing any initial notice and/or 
development deemed warranted based upon a 
review of the entire record, the RO should 
obtain from the Social Security Administration 
the records pertinent to the Veteran's award 
of Social Security disability benefits as well 
as the medical records relied upon concerning 
that award.

2.  The RO should also schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected 
residuals of cholecystectomy with history of 
duodenal ulcer.  The claims folder must be 
made available and reviewed by the examiner.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and should undertake any 
indicated studies.  Then, based on the 
results of the examination, the examiner 
should provide an assessment of the current 
nature and severity of the Veteran's 
residuals of cholecystectomy with history of 
duodenal ulcer.  In doing so, the examiner 
should identify all current manifestations of 
the disorder and indicate whether the 
residuals are productive of mild or severe 
impairment.  The examiner must also state 
whether the Veteran has a duodenal ulcer.

Accordingly, the VA examiner, in a legible 
report, should set forth all examination 
findings, along with a complete rationale for 
all opinions and conclusions reached.  Also, 
specific references to the Veteran's claims 
file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate.

3.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


